MEMORANDUM **
Meena Kumari, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) affirmance of an immigration judge’s (“IJ”) denial of her request for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Because aspects of Kumari’s testimony gave the BIA cause to question her credibility, the BIA did not err by resting its adverse credibility determination in part on Kumari’s failure to corroborate her testimony with readily available evidence. See id. at 1044-45.
Because Kumari failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Kumari’s claim under the CAT is based on the same evidence that the BIA found not credible, and she identifies *727no other evidence to support this claim, it also fails. See id. at 1157.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.